                                    1

                                    2

                                    3

                                    4

                                    5

                                    6

                                    7

                                    8                              UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF NEVADA
                                    9

                                   10

                                   11 THOMAS W. MCNAMARA, as the Court-                    Case No. 2:17-cv-02969-GMN-CWH
San Diego, California 92101-8494




                                      Appointed Monitor for AMG Capital Management,
 655 West Broadway, Suite 1600




                                   12 LLC; BA Services LLC; Black Creek Capital            ORDER STAYING DISCOVERY
                                      Corporation; Broadmoor Capital Partners, LLC;        AND SCHEDULING ORDER
       Ballard Spahr LLP




                                   13 Park 269, LLC; C5 Capital LLC; DF Services           PENDING RESOLUTION OF
                                      Corp.; DFTW Consolidated [UC] LLC; Impact BP         DEFENDANTS’ MOTIONS TO
                                   14 LLC; Level 5 Apparel LLC; Level 5 Capital            DISMISS
                                      Partners LLC; Level 5 Eyewear LLC; Level 5
                                   15 Motorsports, LLC; Level 5 Scientific LLC; NM
                                      Service Corp. (f/k/a/ National Money Service); PSB
                                   16 Services LLC; Real Estate Capital LLC (f/k/a/
                                      Rehab Capital I, LLC); Sentient Technologies; ST
                                   17 Capital LLC; Westfund LLC; Eclipse Renewables
                                      Holdings LLC; Scott Tucker Declaration of Trust,
                                   18 dated February 20, 2015; West Race Cars, LLC;
                                      and Level 5 Management LLC; and their
                                   19 successors, assigns, affiliates, and subsidiaries,

                                   20                       Plaintiff,
                                              v.
                                   21
                                        SELLING SOURCE, LLC, et al.,
                                   22
                                                            Defendants.
                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
 1          Defendants having previously sought a stay of discovery and other deadlines pending a

 2 ruling on their motions to dismiss; the Court having recently transferred this case to a new district

 3 judge; and Plaintiff no longer opposing a stay; the Court finds good cause for and hereby does

 4 enter a stay of discovery and all other court deadlines pending a ruling on Defendants’ previously

 5 filed motions to dismiss. The Court finds that the Parties’ requested stay is consistent with the

 6 objectives of Rule 1 of the Federal Rules of Civil Procedure, which directs that the Rules shall “be

 7 construed and administered to secure the just, speedy, and inexpensive determination of every

 8 action.” Any remaining Parties will submit a revised proposed discovery and scheduling order for

 9 the Court’s consideration within fourteen (14) calendar days after the pending motions to

10 dismiss have been resolved.

11          IT IS THEREFORE ORDERED that discovery is STAYED pending the court's ruling on

12 defendants' motion to dismiss (ECF No. 53).

13          IT IS FURTHER ORDERED that defendants' motion to stay discovery (ECF No. 62) and

14 the parties' request for a status conference (ECF No. 76) are DENIED as moot.

15

16

17                                                       CARL W. HOFFMAN
18                                                       UNITED STATES MAGISTRATE JUDGE

19
                                                   DATED:           December 11, 2018
20

21

22

23

24

25

26

27

28


                                                     1
